Name: Commission Regulation (EC) No 1024/2004 of 26 May 2004 determining the extent to which applications lodged in May 2004 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 May 2004 to 30 June 2004 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  means of agricultural production
 Date Published: nan

 27.5.2004 EN Official Journal of the European Union L 188/12 COMMISSION REGULATION (EC) No 1024/2004 of 26 May 2004 determining the extent to which applications lodged in May 2004 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 May 2004 to 30 June 2004 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector (1) , and in particular Article 5(6) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 May to 30 June 2004 submitted pursuant to Regulation (EC) No 1458/2003 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 27 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 208, 19.8.2003, p. 3. ANNEX Group Percentage of acceptance of import licences submitted for the period 1 May to 30 June 2004 G2 100 G3 100 G4 100 G5 100 G6 100 G7 100